Citation Nr: 9935841	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  This appeal arises from a January 1994 
rating decision of the Providence, Rhode Island Regional 
Office (RO), which denied the veteran's claim for entitlement 
to service connection for PTSD.  It is noted that the 
veteran's claim was previously denied by the Boston, 
Massachusetts Regional Office in an August 1983 rating 
decision; however, the record did not show that the veteran 
was ever notified of this decision and given the opportunity 
to appeal the same.  The Board of Veterans' Appeals (Board) 
has therefore reviewed the issue of service connection for 
PTSD on a de novo basis.  

The Board entered a decision in this case in February 1997, 
denying the veteran's claim for entitlement to service 
connection for PTSD.  In June 1997, the veteran appealed the 
February 1997 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In February 1998, the Court issued an Order 
which vacated the February 1997 Board decision and remanded 
the case to the Board, pursuant to 38 U.S.C. § 7252(a), in 
accordance with a Joint Motion to Remand the Board decision 
filed in February 1998.  Subsequently, the Board remanded the 
case to the RO in July 1998 for additional evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was not engaged in combat during his military 
service.

3.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD which is attributed to numerous claimed 
inservice stressors in Vietnam while he served aboard the USS 
WHETSTONE and at the Naval hospital in San Diego, California 
where he received treatment from November 1965 to February 
1966.  

4.  There is no credible supporting evidence that the alleged 
inservice stressors relied upon to establish the diagnosis of 
PTSD actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background 

The service medical records do not show any complaints, 
treatment, or diagnosis of a psychiatric disorder.  The 
veteran was noted to be clinically normal psychiatrically on 
both an August 1965 enlistment physical examination and a 
September 1969 separation physical examination.

In an October 1979 letter, the veteran indicated that he was 
a nervous person and that he had problems coping with 
everyday situations.  He stated that he could not handle 
pressure and had lost six jobs since 1975.  He stated that he 
felt that many of his problems stemmed in part from his tours 
in Vietnam.

VA outpatient treatment records, dated from March 1983 to 
April 1983, show that the veteran sought treatment at the 
mental health unit because he thought he was "going to 
explode".  It was indicated that there was a conflict 
regarding the veteran's son and that the veteran was angry 
over court problems and the break down of his relationship 
with his son.  

On a May 1993 VA psychological assessment, the veteran 
complained of difficulty sleeping, outbursts of anger, 
anxiety, inability to work, inability to concentrate, numbing 
of affect, feelings of guilt, and flashback-like episodes.  
The report, which was based on the veteran's military records 
and interviews with the veteran and his girlfriend, noted 
that the veteran's duty in Vietnam would be classified as 
mainly combat, and that the veteran indicated the following 
exposure to combat:  stationed at forward observation posts, 
received incoming friendly or hostile fire during 90 percent 
of his tour, received sniper fire or sapper attacks, engaged 
in firefights with enemy guerrilla troops/regular North 
Vietnamese forces, participated in an amphibious invasion and 
12 combat patrols, surrounded by the enemy on two occasions, 
witnessed someone being hit by incoming and outgoing rounds 
twice, and was in danger of being injured or killed numerous 
times.  The veteran reported that 25 percent of the men in 
his unit had been killed or wounded, and that he had been 
wounded in the knee during one attack.  The veteran reported 
that the combat events which he considered particularly 
traumatic were bringing dead bodies back onto the ship, 
sitting with someone who was dying while at the Naval 
hospital, picking up SEAL teams returning with necklaces of 
human ears as trophies, watching the interrogation unit 
torture and beat prisoners at Danang, watching Koreans kill 
prisoners, participating in target practice on animals when 
he was bored, firing at the enemy and receiving a radio call 
reporting that 14 were dead, going into town and "shoving" 
the South Vietnamese, and receiving shrapnel in his right 
knee.  The diagnoses included PTSD (Axis I) and a 
psychosocial problem of combat (Axis IV).  

On an August 1993 VA examination, the veteran complained of 
sleep difficulty, loss of appetite, being hypervigilant, and 
having dreams and images related to Vietnam.  He reported 
that he has had these symptoms since 1973 but that they were 
blocked out for a time when he was addicted to drugs.  It was 
noted in the report that the veteran was in combat in Vietnam 
and that he was superficially wounded by shrapnel.  On mental 
examination, the veteran had suicidal thinking but was 
motivated against it due to his children.  He had 
hallucinations in the past which were related to the toxic 
factors of drugs.  There was a mild paranoid tendency.  The 
veteran was well oriented in all spheres, and his recent and 
remote memory was within normal range.  The diagnoses 
included PTSD (Axis I).

In December 1993, the veteran's service personnel records 
were received.  The DD 214N indicates that the veteran's 
military occupational specialty (MOS) was equivalent to the 
civilian occupation of chef/cook.  He had three years and 
five months of foreign and/or sea service.  The veteran's 
awards included the Vietnam Service Medal with three bronze 
stars, the National Defense Service Medal, and the Republic 
of Vietnam Campaign Medal.  A transfers and receipts record 
indicates that the veteran was temporarily transferred to the 
U.S. Naval Hospital in San Diego, California on November 30, 
1965 and spent the next 77 days in the hospital until 
February 15, 1966.  An enlisted performance record shows that 
the veteran commenced messman duties in May 1966 aboard the 
USS WHETSTONE, a landing ship dock, where he reported on March 
17, 1966 and was continually stationed until September 1969.  
An administrative remarks record dated in August 1966 notes 
that the veteran served in the Vietnam combat zone from March 
27, 1966 through May 13, 1966 and from June 2, 1966 through 
August 1, 1966.  

VA records, dated from December 1993 to April 1994, show that 
the veteran was hospitalized for treatment of PTSD.  Records 
during this period indicate treatment for sleep pattern 
disturbance relative to intrusive ruminative traumatic 
thoughts and for increased anxiety.  A February 1994 record 
notes that the predominant PTSD symptoms included isolation, 
decreased sleep, nightmares, anger, irritability, and 
claustrophobia.  

In September 1994, a letter from the Social Security 
Administration (SSA) was received, indicating that the 
veteran was found to be disabled as of June 1992.  The SSA 
enclosed copies of medical records used in its decision to 
award benefits, which consisted solely of VA records and the 
responses of VA medical personnel.  In a March 1994 
questionnaire, a VA psychologist indicated that she first 
examined the veteran in April 1993 and that the diagnoses 
included PTSD.  The psychologist stated that the veteran's 
symptoms began after he returned from Vietnam in 1972 and 
have persisted through the years.  A February 1994 letter 
from another VA counselor states that he initially saw the 
veteran in 1992 and referred him to the PTSD clinic at VA.  
He stated that the veteran suffered from acute and chronic 
PTSD.  PTSD clinic notes dated from April 1993 to December 
1993 indicate that the veteran received treatment for PTSD 
symptoms.  A November 1993 record indicates that the veteran 
met the criteria for PTSD, namely intrusive thoughts, 
nightmares, avoidance of activities, numbing, difficulty with 
concentration, extreme feelings of guilt, hypervigilance, 
startle affect, and depression.  It was noted that his 
stressors for the previous six months consisted of 
foreclosure on his house, divorce with his wife, 
anniversaries related to war experiences while in Vietnam, 
loss of two jobs, and no steady income.  

A December 1994 VA PTSD clinic note indicates that the 
occasion of a friend going into the hospital triggered such 
feelings as fear, guilt, and anxiety.

A January 1995 Physician's Statement of Continued Disability 
reflects a diagnosis of PTSD, manifested by increased 
arousal, poor concentration, and anxiety, that worsened when 
dealing with traumatic material.  

In a January 1995 letter, a VA psychologist noted that the 
veteran experienced persistent and disabling symptoms of 
PTSD, to include sleep disturbance, nightmares, difficulty 
concentrating, generalized anxiety, hypervigilance, and 
emotional withdrawal, for which he received treatment at the 
PTSD clinic.  

An April 1994 VA hospital discharge summary was received, 
indicating that the veteran served four tours in Vietnam.  
During the earlier tours, he served on river boats exposed to 
more direct enemy contact, and in the latter tours he served 
on barges where atrocities related to mutilation and war were 
witnessed.  During the course of hospitalization, the veteran 
reported traumatic events to include the following:  
witnessing the loading of body bags with forklifts, taking 
care of wounded and their mutilated bodies at the Naval 
hospital where he was receiving treatment for phlebitis, 
witnessing a Korean marine shoot another marine during a 
volleyball game, seeing human ears taken from casualties and 
worn by members of a field team who were picked up by the 
veteran, and seeing a young, severely mutilated child who was 
the victim of a napalm strike.  The final diagnoses included 
severe and chronic PTSD (Axis I); and psychosocial stressors 
characterized as severe due to chronicity of illness, 
poverty, bankruptcy, and unemployment (Axis IV).  

At a June 1995 hearing at the RO before a hearing officer, 
the veteran testified that before joining his ship he was 
treated for phlebitis at a Naval hospital in San Diego, 
California, where he saw the casualties of the Vietnam war 
being brought in and where he helped clean the "litters"; 
that en route to his ship in Vietnam he saw a plane being 
loaded with caskets by a forklift; that he was assigned to be 
a boatswain's mate on the ship - a landing ship dock - but 
asked to be a gunner's mate instead; that he ended up working 
in the kitchen after he melted a gun barrel in a firefight 
with a North Vietnamese gun boat; that he feared sapper 
attacks; that he was responsible for loading the gun of a 
friend who, without knowledge that the gun was loaded, later 
shot another soldier while cleaning the weapon; that when he 
picked up a reconnaissance team he witnessed one sergeant 
with a string of human ears around his neck; and that when he 
was leaving Vietnam his helicopter came under fire.  

In January 1996, VA outpatient records, dated from December 
1992 to December 1995, were received.  The records show 
treatment at the PTSD clinic for symptoms to include 
intrusive thoughts, depression, irritability, isolation, and 
anxiety.  A December 1992 record indicates that the veteran 
was a combat veteran of the Vietnam war who reported severe 
symptoms of PTSD.  

By letter in May 1998, the Board informed the veteran that he 
may submit additional argument and evidence in support of his 
appeal.  Later that month, the veteran responded by 
submitting copies of an excerpt from the Dictionary Of 
American Naval Fighting Ships, Volume VIII, pertaining to the 
history of the USS WHETSTONE (LSD-27).  In this history, it was 
noted that the ship reached Vietnam on March 27, 1966, where 
it embarked Marines for transport to another coastal area in 
Vietnam.  On the last day of March, the ship commenced a six-
week tour of duty in Danang as a "boat haven," repairing 
small boats and craft.  The ship left Danang on May 13 for 
the Philippines.  On June 1, 1966, the ship returned to 
Vietnam to begin two months as a "boat haven".  On July 31, 
1966, the ship left for Japan.  In September 1966, the ship 
returned to Vietnam to take part in a "lift of elements" of 
combat veterans from Danang to Okinawa.  Most of these 
Marines came straight from action in the field to the ship.  
The ship next returned to Vietnam in December 1967, taking 
part in two major amphibious operations, "Fortress Ridge" 
in December 1967 and "Badger Catch" in January 1968.  These 
operations involved transporting Marine units that made 
unopposed landings followed by sweeps of the Cua Viet area.  
Each operation resulted in dozens of Marines killed or 
wounded in action.  Before it was relieved of its role as an 
element of the Amphibious Ready Group in March 1968, the ship 
made two hazardous coast supply runs, utilizing landing craft 
in the ship's well deck.  The ship served one additional 
deployment in Vietnamese waters in 1969, which was not 
remarkable.  

By letters in July 1998, the RO requested assistance from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and the U.S. Naval Historical Center in verifying 
the veteran's claimed stressors.  The RO listed all of the 
veteran's claimed traumatic experiences from Vietnam.

In an August 1998 response, the U.S. Naval Historical Center 
indicated that most of the events cited by the veteran would 
not be entered in the deck log of the USS WHETSTONE.  It 
summarized the ship's command history for 1966.  (The summary 
reiterated the activities and movements of the ship as noted 
previously in the Dictionary Of American Naval Fighting 
Ships.)  It was noted that at no time did the ship's 1966 
command history say anything about the ship being engaged in 
combat and that this was something to which any commanding 
officer would surely call attention.  It was further noted 
that if the ship had come under enemy fire at any time the 
crew members would have earned the Combat Action Ribbon but 
that at no time was the ship officially credited with this 
award.  

In a January 1999 response, USASCRUR summarized the 
activities of the USS WHETSTONE in 1966.  It was noted that 
there was no mention of the ship coming under enemy fire.  
The ship's participation in two major amphibious operations 
was referenced.  USASCRUR stated that it was unable to verify 
the veteran's stressors and that in order to conduct further 
research the veteran would need to furnish more specific 
information concerning combat incidents and casualties.  
USASCRUR stated that it was unable to verify that the veteran 
assisted with the taking care of wounded soldiers while on 
temporary duty at the Naval Hospital in San Diego from 
November 1965 to February 1966.  Enclosed with the letter was 
the 1966 command history and the ship's history for the USS 
WHETSTONE.  (This information reiterated the activities and 
movements of the ship as noted previously in the Dictionary 
Of American Naval Fighting Ships.)  

By letter in February 1999, the RO informed the veteran of 
its attempts to verify alleged stressors with USASCRUR and 
the U.S. Naval Historical Center and requested that he 
furnish additional detailed information concerning combat 
incidents and casualties.  The veteran did not respond.  

In July 1999, a response to a VA request for information was 
received, indicating that the Naval Hospital in San Diego, 
California did not locate any inpatient clinical records 
pertaining to the veteran from November 1965 to February 
1966.   


II.  Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
38 C.F.R. § 3.304(f) provides:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed inservice 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992), in reviewing the legislative history of 38 U.S.C.A. 
§ 1154, the Court stated that "...the matter of service 
connection is a factual determination which must be made by 
the Secretary based upon the evidence in each individual 
case..."

VA Adjudication Procedure Manual, M21-1, Part VI, Chapter 
11.38 (October 28, 1998), provides:

Any evidence available from the service 
department indicating that the veteran 
served in the area in which the stressful 
event is alleged to have occurred and any 
evidence supporting the description of 
the event are to be made part of the 
record.  Corroborating evidence of a 
stressor is not restricted to service 
records, but may be obtained from other 
sources (see Doran v. Brown, 6 Vet. App. 
283 (1994)).  If the claimed stressor is 
related to combat, in the absence of 
information to the contrary, receipt of 
any of the following individual 
decorations will be considered evidence 
of participation in a stressful episode:  
Air Force Cross, Air Medal with "V" 
Device, Army Commendation Medal with 
"V" Device, Bronze Star Medal with "V" 
Device, Combat Action Ribbon, Combat 
Infantryman Badge, Combat Medical Badge, 
Distinguished Flying Cross, Distinguished 
Service Cross, Joint Service Commendation 
Medal with "V" Device, Medal of Honor, 
Navy Commendation Medal with "V" 
Device, Navy Cross, Purple Heart, and 
Silver Star.  Other supportive evidence 
includes, but is not limited to, plane 
crash, ship sinking, explosion, rape or 
assault, and duty on a burn ward or in 
graves registration unit.  

Relevant statutes and regulations, to include 38 U.S.C.A. 
§ 1154 and 38 C.F.R. § 3.304, in addition to Manual M21-1, 
mandate an initial determination as to whether a veteran was 
engaged in combat.  See also Hayes v. Brown, 5 Vet. App. 60 
(1993), and Gaines v. West, 11 Vet. App. 113 (1998).  If it 
is determined that a veteran was engaged in combat, lay 
testimony from the veteran regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible; however, if VA determines that a 
veteran did not engage in combat, lay testimony by the 
veteran by itself is not sufficient to establish that a 
putative stressor occurred.  West v. Brown, 7 Vet. App. 70 
(1994).  If the veteran was not engaged in combat, those 
service records which are available and other corroborative 
evidence must support, and not contradict, the veteran's lay 
testimony as to the facts and circumstances of an alleged 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Manual M21-1, Part VI, Chapter 11.38.  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996), and Cohen v. Brown, 10 Vet. 
App. 128 (1997).    

In the present claim, the veteran contends that his PTSD 
resulted from traumatic experiences in Vietnam while he 
served aboard the USS WHETSTONE.  The veteran's DD Form 214N 
and service personnel records show that he served aboard the 
USS WHETSTONE from March 1966 to September 1969, that he 
commenced messman duties in May 1966, and that he served in a 
combat zone from March to May 1966 and from June to August 
1966.  His military occupational specialty was equivalent to 
the civilian occupation of chef/cook.  The veteran was 
awarded the Vietnam Service Medal with three bronze stars, 
the National Defense Service Medal, and the Republic of 
Vietnam Campaign Medal.  

The veteran's service department records show that his duties 
in Vietnam were not combat-related.  In other words, his work 
details would not in the general course entail exposure to 
combat.  Also, service personnel records demonstrate that the 
veteran did not receive any awards or commendations 
associated with combat service.  The service records, 
however, do reflect that the veteran served in a combat zone 
in Vietnam from March 27, 1966 to May 13, 1966 and from June 
2, 1966 to August 1, 1966, while aboard the USS WHETSTONE.  
Nevertheless, a review of the records of the ship history 
does not mention that the USS WHETSTONE ever came under enemy 
fire or engaged in combat in 1966.  According to the U.S. 
Naval Historical Center, if the ship had come under fire this 
fact would have been noted in the command history.  Instead, 
the activities of the veteran's ship in Vietnam in 1966 
involved transporting Marines from one place to another and 
repairing and maintaining military landing craft.  Further, 
USASCRUR and the U.S. Naval Historical Center were unable to 
corroborate that the veteran himself was ever involved in 
combat in Vietnam.  In one of his claims, the veteran 
indicated that he incurred a shrapnel wound to the knee in 
combat, but this allegation too is not supported by service 
medical or personnel records.  In sum, the evidence fails to 
show that the veteran was engaged in combat in Vietnam.  The 
Board must next determine whether the service record 
corroborates the veteran's lay evidence regarding specific 
non-combat putative stressors.

In this case, the record contains medical evidence of a 
diagnosis of PTSD, which satisfies the first requirement of 
38 C.F.R. § 3.304(f).  There is also medical evidence linking 
current PTSD symptomatology to the veteran's claimed 
inservice stressors, thus satisfying the third and final 
requirement of 38 C.F.R. § 3.304(f).  However, in order to 
establish service connection for PTSD there must also be 
credible supporting evidence that the veteran's claimed 
inservice stressors actually occurred.  His list of alleged 
traumatic experiences, to which the diagnosis of PTSD was 
attributed, consists of the following:  being stationed at 
forward observation posts, receiving incoming friendly or 
hostile fire during 90 percent of his tour, receiving sniper 
fire or sapper attacks, engaging in firefights with enemy 
guerrilla troops/regular North Vietnamese forces, 
participating in an amphibious invasion and 12 combat 
patrols, becoming surrounded by the enemy on two occasions, 
witnessing someone being hit by incoming and outgoing rounds 
twice, risking injury or death numerous times, bringing dead 
bodies back onto the ship, sitting with someone who was dying 
while at the Naval hospital in 1965 and 1966, picking up SEAL 
teams returning with necklaces of human ears as trophies, 
watching the interrogation unit torture and beat prisoners at 
Danang, watching Koreans kill prisoners, participating in 
target practice on animals when he was bored, firing at the 
enemy and receiving a radio call reporting that 14 were dead, 
going into town and "shoving" the South Vietnamese, 
receiving shrapnel in his right knee, witnessing the loading 
of body bags with forklifts onto planes, taking care of 
wounded and their mutilated bodies at the Naval hospital 
where he was receiving treatment for phlebitis from November 
1965 to February 1966, witnessing a Korean marine shoot 
another marine during a volleyball game, and seeing a young 
mutilated child who was the victim of a napalm strike.  In 
the instant case, there is no such evidence that any of these 
traumatic events ever took place.

As a result of contacting USASCRUR and the U.S. Naval 
Historical Center, records of the veteran's ship history were 
obtained.  The ship history does not provide corroboration of 
any of the veteran's claimed inservice stressors.  
Additionally, USASCRUR stated that it was unable to verify 
that the veteran assisted with taking care of wounded 
soldiers while on temporary duty at the Naval Hospital in San 
Diego from November 1965 to February 1966.  VA attempted to 
obtain inpatient records pertaining to the veteran from 
November 1965 to February 1966 from the Naval Hospital in San 
Diego, California, but it too received a negative reply.  
Finally, USASCRUR and the U.S. Naval Historical Center 
indicated that the stressors concerning specific combat 
incidents and casualties were unverifiable without further 
details.  The veteran was informed in February 1999 of the 
unsuccessful attempts to verify his stressors and of the need 
to furnish further details concerning combat incidents and 
casualties.  However, he did not respond.  It is noted that 
the veteran's testimony by itself is insufficient to 
establish that a putative stressor occurred.  See West, 
supra.  In short, without verification of the veteran's 
account of inservice stressors, the second requirement of 
38 C.F.R. § 3.304(f) to establish service connection for PTSD 
is not satisfied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.



ORDER

Entitlement to service connection for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

